 


109 HR 3707 IH: Hurricane Katrina Emergency Temporary Energy Price Freeze Act of 2005
U.S. House of Representatives
2005-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3707 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2005 
Mr. Hinchey introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide the President with authority to temporarily freeze the price of gasoline and other refined products. 
 
 
1.Short titleThis Act may be cited as the Hurricane Katrina Emergency Temporary Energy Price Freeze Act of 2005.  
2.Findings 
(a)The Congress hereby finds that— 
(1)Hurricane Katrina has caused extensive damage to petroleum production, refining, and transportation facilities, and extensive damage to port facilities and electricity generation facilities, causing additional shutdowns of refineries and loss of transportation capacity for petroleum products; 
(2)the shutdown of refineries and reduction in transportation capacity for petroleum products caused by Hurricane Katrina has led to massive price increases for petroleum products throughout the United States; 
(3)these massive price increases have caused severe hardships for millions of Americans who depend upon affordable and adequate supplies of gasoline and petroleum products for transportation and other daily necessities; and 
(4)these massive price increases threaten the availability and affordability of many products in interstate commerce. 
(b)To address these problems caused by Hurricane Katrina, the President should temporarily freeze the price of gasoline and other petroleum products to reduce the burden on millions of Americans and interstate commerce from rapidly increasing prices of gasoline and other petroleum products. 
3.Presidential authority to freeze prices 
(a)The President is authorized to issue such orders and regulations to temporarily freeze wholesale and retail prices of gasoline and other petroleum products at or below the levels prevailing on August 27, 2005. Such orders and regulations may provide for the making of such adjustments as may be necessary to prevent any gross inequities. 
(b)The President may delegate the performance of any function under this Act to such officers, departments, and agencies of the United States as the President considers appropriate. 
4.Enforcement 
(a)Whoever willfully violates any order or regulation under this section shall be fined an amount up to three times the amount of the gain from such violation. 
(b)The President, or any person delegated authority under this Act by the President, shall have authority to seek a temporary or permanent injunction in the proper United States district court to prevent or halt violations of orders or regulations issued under this Act. 
5.Termination of authority The authority under this Act shall terminate upon a finding by the President that the domestic supply of petroleum products meets or exceeds the level of domestic supply as of August 27, 2005. 
 
